20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 1 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 2 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 3 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 4 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 5 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 6 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 7 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 8 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 9 of
                                        11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 10 of
                                         11
20-50027-rbk Doc#10 Filed 02/18/20 Entered 02/18/20 12:01:46 Main Document Pg 11 of
                                         11
